Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claim 14, the 35 USC 112(a) rejection is withdrawn.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/2/2021 prompted the new ground(s) of rejection presented in this Office action.  The Examiner has provided a translated version of JP Pub 2013-008224 that is cited in the Japanese Office Action as the D1 prior art reference.
Preview applied prior art was not discussed by the applicant and is therefore not further discussed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa (US PgPub 20180234564) in view of Umezawa et al. (US PgPub 20130074008) and in further view of Japanese Pub 2013008224 (hence known as JP2013008224 as provided by the applicant on the IDS dated 2/19/2021 reflected in the NPL item #1).
Regarding claim 1: Hirasawa discloses an information processing apparatus [Figure 1] comprising: 
a display that displays a first operator corresponding to a standard application [specified function icons, e.g., the scanning function, the printing function, the copy function, the facsimile function, a web service function, and a convenient function, p0054] and a second operator corresponding to a one-touch application of a same type [shortcut icons ... user may arbitrarily set and register a target function and what setting conditions the target function is to be executed under ... each of the one-touch shortcut icons is configured to, after tapped, immediately start a registered shortcut function with no need for a user input operation, p0054 & p0056-0060] that is obtained by changing a setting value of a function of the standard [shortcut icons are further classified into two types of icons, i.e., regular shortcut icons and one-touch shortcut icons ... regular shortcut icons is configured to, when tapped, once display a particular confirmation screen without beginning a registered shortcut function immediately after being tapped, p0058-0060]; and 
a controller that: detects the setting value of the function in which there is a difference between the standard application and the one-touch application [With each of the shortcut icons, registered is a shortcut function that enables the function execution apparatus 10 (more specifically, the controller 11) to execute a corresponding one of the specified functions executable by the function execution apparatus 10. The shortcut icons are not previously registered at the time of shipment of the function execution apparatus 10. Each of the shortcut icons is generated to replace an unregistered icon therewith in response to a shortcut function for a specified function being arbitrarily registered with the unregistered icon ... Each of the specified function icons has an initial value previously determined for each setting item. Meanwhile, regarding each of the shortcut icons, the user may arbitrarily set and register a target function and what setting conditions the target function is to be executed under, p0055-0056], 
displays, in association with the second operator, information indicating a type of the setting value of the function in which there is the difference between the standard application and the one-touch application [regular shortcut mark 91 is added or a one-touch shortcut mark 92 is added as shown in Figure 5B, p0084, p0087-0088 & p0103], 
after having displayed the information in association with the second operator, detects a different setting value of the function in which there is a new difference between the standard application and the one-touch application, the new difference being created upon a change in the standard application, and 
automatically updates the display of the information to indicate a type of the different setting value of the function in which there is the new difference between the standard application and the one-touch application, wherein, when there are a plurality of setting values in which there is a difference between the standard application and the one-touch application, the controller displays information indicating a certain displayable number of types of the plurality of setting values.
Hirasawa appears to fail to disclose a controller that: detects the setting value of the function in which there is a difference between the standard application, and displays, in association with the second operator, information indicating a type of the setting value of the function in which there is the difference between the standard application and the one-touch application, after having displayed the information in association with the second operator, detects a different setting value of the function in which there is a new difference between the standard application and the one-touch application, the new difference being created upon a change in the standard application, and automatically updates the display of the information to indicate a type of the different setting value of the function in which there is the new difference between the standard application and the one-touch application, wherein when there are a plurality of setting values in which there is a difference between the standard application and the one-touch application, the controller displays information indicating a certain displayable number of types of the plurality of setting values
Umezawa discloses in a well-known related system from the same field of endeavor [Abstract] a display that displays a first operator corresponding to a standard application [icons 201a-201e, p0068-0070] and a second operator corresponding to a registered [one-touch] application of a same type [icons 202a & 202b, p0058 & p0068-0070] where a controller that: detects the setting value of the function in which there is a difference between the standard application and one-touch application [the display processing unit 103 displays the initial value function screen 210 on the touch panel 130 when the user has selected an initial value icon, whereas the display processing unit 103 displays the registered value function screen 220 on the touch panel 130 when the user has selected a registered value icon and as shown in at least Figure 5, p0070-0072], displays, in association with the second operator, information indicating a type of the setting value of the function in which there is the difference [i.e. registered value different than the initial value as shown in Figures 4 & 5 including the textual information indicative of the setting type ... the user can visually distinguish whether an icon is an initial value icon or a registered value icon, p0081] between the standard application and the one-touch application [user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b [i.e. difference between initial value icons and setting modified icons] ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen, p0097-0100],
after having displayed the information in association with the second operator [in the same manner as in the new registration process, the registered value function list screen 260 for a function to be subjected to update is displayed on the touch panel 130 at Step S108 in FIG. 7. If the user selects a registered value button to be updated and further selects the display-to-home button 261d, the update unit 105 changes the necessity of the display on the home screen corresponding to the selected registered value button to "Yes" in the common function table 141. That is, the update unit 105 updates the common function table 141 according to the input from the user accepted by the accepting unit 101 (Step S120), p0141], detects a different setting value of the function in which there is a new difference between the standard application and the one-touch application, the new difference being created upon a change in the standard application [If the user selects a registered value button to be updated and further selects the rename button 261c on the registered value function list screen 260, the display processing unit 103 displays a rename screen (not illustrated) on the touch panel 130 (Step S130), p0144-0145], and 
automatically updates the display of the information to indicate a type of the different setting value of the function in which there is the new difference between the standard application and the one-touch application [After the user enters the name and then selects the enter button on the rename screen, the update unit 105 changes the name registered in the common function table 141 to the name entered by the user. That is, the common function table 141 is updated (Step S131). Furthermore, the display processing unit 103 displays the updated registered value function list screen 260 (Step S132) [interpreted as an automatic update once the change has been saved]. The updated registered value function list screen 260 displays the name after being renamed for the registered value button selected by the user, p0144-0145].  
Umezawa further discloses where an already registered value function can be updated in a similar process as a new registration [On the new registration screen 270, the information entered from the user and registered in the common function table 141 includes, for example, registered values, registered value IDs, and names of functions to which registered values have been set. These pieces of new registered information are registered in the common function table 141 in a corresponding manner to the same registered value ID as the number given to the registered value button selected by the user on the registered value function list screen 260. In other words, the registration unit 104 serves as a registered value registration unit and a name registration unit ... in the same manner as in the new registration process, the registered value function list screen 260 for a function to be subjected to update is displayed on the touch panel 130, p0136 & p0141].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support whereby the controller detects the setting value of the function in which there is a difference between the standard application, and displays, in association with the second operator, information indicating a type of the setting value of the function in which there is the difference between the standard application and the one-touch application as well as providing for after having displayed the information in association with the second operator, detects a different setting value of the function in which there is a new difference between the standard application and the one-touch application, the new difference being created upon a change in the standard application, and automatically updates the display of the information to indicate a type of the different setting value of the function in which there is the new difference between the standard application and the one-touch application as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system while providing the user explicit information regarding the functional setting(s) to the one-touch application as taught by Hirasawa.
Umezawa appears to fail to explicitly disclose a type of the setting value.
JP2013008224 discloses in a related, well-known system from the same field of endeavor [p0001] a controller that detects the setting value of the function in which there is a difference between the standard application displays an operator [i.e. icon] indicating a type of the setting value reflecting the difference be a first setting [e.g. default or standard setting] and a second setting [e.g. changed setting] [a 1 icon such as a copy, a fax, or a printer of the standard mounted application 20 is displayed. Further, a macro registration number is displayed on the 1 icon for calling the macro. For example, in the aggregated print icon, the registration number "1" of the macro is displayed at the lower left of the icon. In addition, the registration number of the macro may be at any position of the 1 icon if the correspondence with the 1 icon is known ... a 1 icon indicating a set value of the macro is superimposed on the 2 icon of the macro, p0047-0048], 
wherein, when there are a plurality of setting values in which there is a difference between the standard application and the one-touch application, the controller displays information indicating a certain displayable number of types of the plurality of setting values [If a priority is set in the set value of the macro, the screen creating means 74 may preferentially superimpose the 2 icon indicating the set value having the high priority order on the 1 icon. At this time, for example, the 1 icon is arranged in the order of priority higher than the upper left, upper right, lower left, and lower right of the 2 icon ... the number of displayed 2 icons may be limited. For example, a 2 icon which is equal to or smaller than a predetermined value (e.g., 4) is displayed and as reflected in at least Figure 3, p0049-0050].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa in view of Umezawa the support for further indicating on the operator the type of setting value that is modified as disclosed by JP2013008224 because it allows the user to immediately understand the content of the settings associated with the operator as discussed by JP2013008224 in at least paragraphs 0048-0052.

Regarding claim 2: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to Claim 1, -2-Application No. 15/971,198 wherein, when the one-touch application is one of a plurality of one-touch applications [Each of the unregistered icons is an icon with which no function or no setting item is registered, that is, an icon with which the user is allowed to newly register an arbitrary function or setting item ... Each of the shortcut icons is generated to replace an unregistered icon [e.g. plurality of one-touch shortcuts] therewith in response to a shortcut function for a specified function being arbitrarily registered with the unregistered icon ... the user may register one or more arbitrary setting items with an unregistered icon and change the unregistered icon to a new setting icon ... each of the one-touch shortcut icons [i.e. clearly indicating a plurality of one-touch shortcuts may be present] is configured to, after tapped, immediately start a registered shortcut function with no need for a user input operation, p0053-0057 & p0060], the controller displays the information, in association with the second operator, indicating at least one of (i) the difference between the standard application and the one-touch application [regular shortcut mark 91 is added or a one-touch shortcut mark 92 is added as shown in Figure 5B, p0084, p0087-0088 & p0103], and (ii) a difference between the one-touch application and a different one of the plurality of one-touch applications.  
Hirasawa appears to fail to disclose the controller displays the information, in association with the second operator, indicating at least either (i) the difference between the setting value of the standard application and the setting value of the one-touch application.
Umezawa discloses where the controller that displays the information, in association with the second operator, indicating a difference between a setting value of the standard application and a setting value of the modified application [user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b [i.e. difference between initial value icons and setting modified icons] ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen, p0097-0100].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support whereby the controller displays information indicating a difference between a setting value of the standard application and the user modified icon unique to the user as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system while providing the user explicit information regarding the functional setting(s) to the one-touch application as taught by Hirasawa.

Regarding claim 3: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 1, wherein the displayed information indicates a difference between an initial setting value of the standard application [specified function icons [i.e. icons representing initial setting value(s)] are previously registered at the time of shipping the function execution apparatus 10, p0054] and a corresponding setting value of the one-touch application [regarding each of the shortcut icons, the user may arbitrarily set and register a target function and what setting conditions the target function is to be executed under ... one-touch shortcut mark 92 is, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B, p0056-0058 & p0103]. 
Hirasawa appears to fail to disclose the displayed information indicates a difference between the initial setting value of the standard application and a corresponding setting value of the one-touch application.
Umezawa discloses where the displayed information indicates a difference between an initial setting value of the standard application and a corresponding setting value of the modified application [common home screen 230 also displays, as registered value icons, a resource saving copy icon 232a and a fax-to-head-office icon 232b [i.e. specific number set in fax application] ... user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b [i.e. difference between initial value icons and setting modified icons with stated difference] ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen, p0096-0100].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support whereby the displayed information indicates a difference between an initial setting value of the standard application and a corresponding setting value of the modified application as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system while providing the user explicit information regarding the functional setting(s) to the one-touch application as taught by Hirasawa.

Regarding claim 4: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 3, wherein, when the initial setting value of the standard application is changed to a new setting value, the controller automatically changes the displayed information to indicate a difference between the new setting value of the standard application and the corresponding setting value of the one-touch application that is not changed [regarding each of the shortcut icons, the user may arbitrarily set and register a target function and what setting conditions the target function is to be executed under ... a shortcut icon with which the regular shortcut function is registered, a regular shortcut mark 91 is added ... one-touch shortcut mark 92 is added, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B ... Figure 5A also shows icon 55 present and when one-touch icon 48 is added [i.e. indicative of a setting difference change to the standard application] [interpreted as automatically changing the visual display of the icon] and the new icon is displayed according to the user’s setting while the application icon 55 is not changed, p0056-0058 & p0103]. 
	Hirasawa appears to fail to explicitly disclose where the displayed information to indicate a difference between the new setting value of the standard application and the corresponding setting value of the one-touch application that is not changed.
Umezawa discloses where the displayed information to indicate a difference between the new setting value of the standard application and the corresponding setting value of the modified [one-touch] application that is not changed [common home screen 230 also displays, as registered value icons, a resource saving copy icon 232a and a fax-to-head-office icon 232b [i.e. specific number set in fax application] ... user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons [i.e. difference between initial value application and setting modified application with stated difference], a resource saving copy icon 242a [i.e. a first modified standard application] and a confidential copy 242b [i.e. a second modified standard application], p0096-0100].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support whereby where the displayed information to indicate a difference between the new setting value of the standard application and the corresponding setting value of the modified [one-touch] application that is not changed as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system utilizing a plurality of different setting options while providing the user explicit information regarding the functional setting(s) to the one-touch application as taught by Hirasawa.

Regarding claim 5: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 1.
Hirasawa discloses wherein the controller displays information indicating a difference between a setting value of the standard application unique to the user and a corresponding setting value of the one-touch application [regarding each of the shortcut icons, the user may arbitrarily set and register a target function and what setting conditions the target function is to be executed under ... one-touch shortcut mark 92 is added, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B, p0056-0058 & p0103]. 
Hirasawa appears to fail to disclose wherein, when a user logs in, displaying information unique to the user and indicating a difference between a setting value of the standard application unique to the user and a corresponding setting value. 
Umezawa discloses wherein, if a user logs in, the controller displays information indicating a difference [e.g. 207 as shown in Figure 4] between a setting value of the standard application unique to the user and a corresponding setting value of the modified [one-touch] application [if the user selects the "Submit Authentication" button 402 on the authentication screen 400, the accepting unit 101 accepts an instruction that the user authentication is to be performed. After the accepting unit 101 accepts the instruction that the user authentication is to be performed, the display processing unit 103 displays a user home screen 240 for the authenticated user on the touch panel 130 ... user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen, p0097-0100]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support displaying information indicating a difference between a setting value of the standard application unique to the user and a corresponding setting value of the modified [one-touch] application as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system.

Regarding claim 6: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 2.
Hirasawa discloses providing for a plurality of one-touch applications [Each of the unregistered icons is an icon with which no function or no setting item is registered, that is, an icon with which the user is allowed to newly register an arbitrary function or setting item ... Each of the shortcut icons is generated to replace an unregistered icon [e.g. plurality of one-touch shortcuts] therewith in response to a shortcut function for a specified function being arbitrarily registered with the unregistered icon ... the user may register one or more arbitrary setting items with an unregistered icon and change the unregistered icon to a new setting icon, p0053-0057] and when there is a difference in a setting value between at least two of the plurality of one-touch applications, the controller displays the information, in association with the second operator, to indicate the difference in the setting value between the at least two of the plurality of one-touch applications [regarding each of the shortcut icons, the user may arbitrarily set and register a target function and what setting conditions the target function is to be executed under ... one-touch shortcut mark 92 is, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B, p0056-0058 & p0103]
Hirasawa appears to fail to explicitly disclose wherein, and when there is a difference in a setting value between at least two of the plurality of one-touch applications, the controller displays the information, in association with the second operator, to indicate the difference in the setting value between the at least two of the plurality of one-touch applications. 
Umezawa discloses when there is a difference in a setting value between at least two of the plurality of modified [one-touch] applications, the controller displays the information, in association with the second operator [207 of Figure 4], to indicate the difference in the setting value between the at least two of the plurality of modified [one-touch] applications [user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b [i.e. difference between setting modified applications with stated difference] ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen, p0097-0100].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa to support when there is a difference in a setting value between at least two of the plurality of modified [one-touch] applications, the controller displays the information, in association with the second operator, to indicate the difference in the setting value between the at least two of the plurality of modified [one-touch] applications as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system while providing the user explicit information regarding the functional setting(s) to the one-touch applications as taught by Hirasawa.

Regarding claim 7: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 6.  
	Hirasawa appears to fail to disclose wherein, when a new one-touch application is added, the controller displays information to indicate a difference in a setting value between at least two of the plurality of one-touch applications including the added new other one-touch application.
Umezawa discloses when a new modified [one-touch] application is added, the controller displays information to indicate a difference in a setting value between at least two of the plurality of modified [one-touch] applications including the added new modified [one-touch] application [user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b [i.e. difference between setting modified applications with stated difference] ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen, p0097-0100].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa to support when there is a difference in a setting value between at least two of the plurality of modified [one-touch] applications, the controller displays the information, in association with the second operator, to indicate the difference in the setting value between the at least two of the plurality of modified [one-touch] applications as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system while providing the user explicit information regarding the functional setting(s) to the one-touch applications as taught by Hirasawa.

Regarding claim 8: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 6.
Hirasawa discloses providing for a plurality of one-touch applications [Each of the unregistered icons is an icon with which no function or no setting item is registered, that is, an icon with which the user is allowed to newly register an arbitrary function or setting item ... Each of the shortcut icons is generated to replace an unregistered icon [e.g. plurality of one-touch shortcuts] therewith in response to a shortcut function for a specified function being arbitrarily registered with the unregistered icon ... the user may register one or more arbitrary setting items with an unregistered icon and change the unregistered icon to a new setting icon, p0053-0057] and displaying information indicating a different setting value between the standard application and the one-touch application [regular shortcut mark 91 represents that the regular shortcut function is registered with the shortcut icon to which the regular shortcut mark 91 is added ... one-touch shortcut mark 92 is added, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B, p0087-0088 & p0103]
Hirasawa appears to fail to disclose wherein, when one of the plurality of one-touch applications is removed, the controller displays information to indicate a difference in a setting value between at least two of remaining one-touch applications. 
Umezawa discloses wherein, when one of the plurality of modified [one-touch] applications is removed, the controller displays information to indicate a difference in a setting value between at least two of remaining modified [one-touch] applications [If the user selects a registered value button to be deleted and further selects the delete button 261e on the registered value function list screen 260, the update unit 105 deletes from the common function table 141 the information on the registered values corresponding to the registered value button selected by the user ... the display processing unit 103 displays the updated registered value function list screen 260 (Step S141). The updated registered value function list screen 260 displays "Unregistered" indicating that no function is registered at the registered value button corresponding to the registered function deleted by instruction from the user [i.e. only that item is affected and all remaining registered functions remain the same], p0146-0147]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa in view of Nakai the support wherein, if one of the plurality of modified [one-touch] applications is removed and there is a difference in a setting value between at least two of remaining one-touch applications as the difference in the setting value between the plurality of modified [one-touch] applications, the controller displays the information as taught by Umezawa because it allows the user to tailor the various application options for the printing system to their particular needs thereby simplifying their subsequent utilization of the system by applying the improvement to the one-touch applications as taught by Hirasawa.

Regarding claim 9: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 6.
Hirasawa discloses providing for a plurality of one-touch applications [Each of the unregistered icons is an icon with which no function or no setting item is registered, that is, an icon with which the user is allowed to newly register an arbitrary function or setting item ... Each of the shortcut icons is generated to replace an unregistered icon [e.g. plurality of one-touch shortcuts] therewith in response to a shortcut function for a specified function being arbitrarily registered with the unregistered icon ... the user may register one or more arbitrary setting items with an unregistered icon and change the unregistered icon to a new setting icon, p0053-0057] and displaying information indicating a different setting value between the standard application and the one-touch application [regular shortcut mark 91 represents that the regular shortcut function is registered with the shortcut icon to which the regular shortcut mark 91 is added ... one-touch shortcut mark 92 is added, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B, p0087-0088 & p0103]
Hirasawa appears to fail to explicitly disclose wherein, when a user logs in, the controller displays information to indicate a difference in a setting value between at least two one-touch applications including a one-touch application unique to the user.
Umezawa discloses wherein, when a user logs in, the controller displays information to indicate a difference in a setting value between at least two one-touch applications including a one-touch application unique to the user [if the user selects the "Submit Authentication" button 402 on the authentication screen 400, the accepting unit 101 accepts an instruction that the user authentication is to be performed. After the accepting unit 101 accepts the instruction that the user authentication is to be performed, the display processing unit 103 displays a user home screen 240 for the authenticated user on the touch panel 130 ... user home screen 240 illustrated in FIG. 8 displays, as initial value icons, a copy icon 241a, a scanner icon 241b, and a printer icon 241c. The user home screen 240 also displays, as registered value icons, a resource saving copy icon 242a and a confidential copy 242b ... the user home screen 240 can be displayed separately from the common home screen 230, and icons that differ user by user can be arranged on each user home screen ... If the user selects a registered value button to be deleted and further selects the delete button 261e on the registered value function list screen 260, the update unit 105 deletes from the common function table 141 the information on the registered values corresponding to the registered value button selected by the user ... the display processing unit 103 displays the updated registered value function list screen 260 (Step S141). The updated registered value function list screen 260 displays "Unregistered" indicating that no function is registered at the registered value button corresponding to the registered function deleted by instruction from the user [i.e. only that item is affected and all remaining registered functions remain the same], p0097-0100 & p0146-0147]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support whereby the controller displays information indicating a difference between the setting values of the different application icons unique to the user as taught by Umezawa because it allows the user to tailor the various applications available on the printing system to their particular needs thereby simplifying their interaction with the system by applying the one-touch functionality as taught by Hirasawa.

Regarding claim 10: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 2, wherein, when at least two applications among the standard application and the plurality of one-touch applications are grouped [as shown in at least Figures 5A-B & 6A-B ... a plurality of standard applications and each of the one-touch shortcut icons [i.e. clearly indicating a plurality of one-touch shortcuts may be present] is configured to, after tapped, immediately start a registered shortcut function with no need for a user input operation, p0060], the controller displays information to indicate a difference in a setting value between at least two of the grouped applications [e.g. function icons and shortcut icons representing the category of grouped applications, p0053-0057], the controller displays the information [a shortcut icon with which the regular shortcut function is registered, a regular shortcut mark 91 is added ... one-touch shortcut mark 92 is added, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B, p0056-0058 & p0103]. 

Regarding claim 11: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 10, wherein the at least two applications among the standard application and the plurality of one-touch applications are determined to be grouped when the at least two applications are arranged in a same folder [as shown in at least Figures 5A-B & 6A-B on various grouping tabs ... each of the function icons and each of the shortcut icons representing the category of grouped applications, p0053-0057 & p0060]. 

Regarding claim 12: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to claim 10, wherein, if at least two applications among the standard application and the plurality of one-touch applications are determined to be grouped when the at least two applications have a same name [the plurality of tabs is associated with a specific one of a plurality of tab screens ... Icons included in tab screens to be displayed on the standby screen 25 are roughly classified into three types of icons, i.e., function execution icons, setting icons, and unregistered icons. Each of the function execution icons is an icon for executing a corresponding one of the specified functions executable by the function execution apparatus ... function execution icons are further classified into two types of icons, i.e., specified function icons and shortcut icons ... e.g. function icons and shortcut icons representing the category of grouped applications ... as shown in at least Figures 5A-B & 6A-B ... each of the one-touch shortcut icons [i.e. clearly indicating a plurality of one-touch shortcuts may be present] is configured to, after tapped, immediately start a registered shortcut function with no need for a user input operation, p0043, p0053-0057 & p0060]. 
	Hirasawa does not appear to explicitly disclose where the standard and one-touch applications are grouped when a same name is given to the at least two of the standard application and the plurality of one-touch applications.
	Umezawa discloses where icons can be grouped in a plurality of ways according to the user’s needs [e.g. icons corresponding to initial values are arranged in the first row of the common home screen 230. The icons corresponding to registered values and the icon for the SDK are arranged in the second row as shown in Figure 22 ... different types of functions are arranged in separate rows, and in the same row, different types of functions are separately arranged, p0158-0161].
It would have been obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the invention to have recognized in the invention of Hirasawa the ability to arrange in any one of the tab groups the function and shortcut icons in any manner including when at least two of the standard application and the plurality of one-touch applications have a same name given should such be the user’s decision taught by Umezawa because it allows the user to modify and arrange the various function icons according to their preference thereby improving usability.

Regarding claim 13: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to Claim 1.
Hirasawa appears to fail to disclose wherein the information changes a shape or a color thereof depending on the type of the setting value of the function in which there is the difference between the standard application and the one-touch application.  
Umezawa discloses wherein the information changes a shape or a color thereof depending on a type of setting value in which there is the difference [each of the initial value icon and the registered value icon for the same function includes, at the center thereof, an image designed depending on the function, and the inside of the circular icon is colored in a color depending on the function, p0080].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support wherein the information changes a shape or a color thereof depending on a type of setting value in which there is the difference as disclosed by Umezawa because it allows for easy recognition by the user of a setting difference thereby improving user interaction.
Umezawa appears to fail to explicitly disclose a type.
JP2013008224 discloses wherein the information changes a shape or a color thereof depending on the type of the setting value [different shape of the bottom right icon as shown in at least Figure 3 and shows individual representation in at least Figure 7].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa in view of Umezawa the support for further indicating on the operator the type of setting value that is modified as disclosed by JP2013008224 because it allows the user to immediately understand the content of the settings associated with the operator as discussed by JP2013008224 in at least paragraphs 0048-0052.

Regarding claim 14: Hirasawa in view of Umezawa and Taira discloses the information processing apparatus according to Claim 1.
Hirasawa appears to fail to disclose wherein, the controller displays the information indicating the certain displayable number of the types of the plurality of setting values in a certain order of priority.  
Umezawa discloses wherein, if there are a plurality of setting values in which there is a difference, the controller displays information in a certain order of priority [frequently used icons are arranged on the first page while less frequently used icons are arranged on the third page, and the second page is arranged with a blank area. In this manner, it is possible to set an order of priority of icons based on frequency of use, and to arrange the icons according to the order of priority, p0160]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support wherein if there are a plurality of setting values in which there is a difference, the controller displays information in a certain order of priority as disclosed by Umezawa because it allows for easy recognition by the user of a setting difference thereby improving user interaction when applied to the one-touch application of Hirasawa.
	JP2013008224 discloses when there are a plurality of setting values in which there is a difference between the standard application and the changed application, the controller displays information indicating all types of the plurality of setting values [If a priority is set in the set value of the macro, the screen creating means 74 may preferentially superimpose the 2 icon indicating the set value having the high priority order on the 1 icon. At this time, for example, the 1 icon is arranged in the order of priority higher than the upper left, upper right, lower left, and lower right of the 2 icon ... Further, the number of displayed 2 icons may be limited. For example, a 2 icon which is equal to or smaller than a predetermined value (e.g., 4) is displayed, p0049-0050].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa in view of Umezawa the support for further indicating a plurality of the type of setting value that is modified as disclosed by JP2013008224 because it allows the user to immediately understand the content of the settings associated with the operator as discussed by JP2013008224 in at least paragraphs 0048-0052.

Regarding claim 16: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to Claim 1, wherein the standard application and the one-touch application are each an application that performs at least any of copying, printing, fax, and scanning, and wherein the setting value is at least any of a number of copies, a number of images collected on a page, magnification, and color mode [Each of the specified function icons is an icon for executing a corresponding one of the specified functions (e.g., the scanning function, the printing function, the copy function, the facsimile function, a web service function, and a convenient function) executable by the function execution apparatus 10 ... each of the shortcut icons, registered is a shortcut function that enables the function execution apparatus 10 (more specifically, the controller 11) to execute a corresponding one of the specified functions executable by the function execution apparatus 10 ... the user may register one or more arbitrary setting items with an unregistered icon and change the unregistered icon to a new setting icon, p0054-0057], and wherein the setting value is at least any of a number of copies, a number of images collected on a page, magnification, and color mode [the user may confirm and change setting values for a registered shortcut function via the confirmation screen, p0059 & p0079].  

Regarding claim 17: the program herein has been executed or performed by the apparatus of claim 1 and is therefore likewise rejected.

Regarding claim 18: Hirasawa in view of Umezawa and JP2013008224 discloses the information processing apparatus according to Claim 1, wherein the controller displays, in association with the second operator, (i) a first graphical representation representing that the one-touch application starts when the second operator is touched [one-touch shortcut mark 92 is added, thereby representing that the one-touch shortcut function is registered with the shortcut icon as shown in at least Figure 5B ... each of the one-touch shortcut icons is configured to, after tapped, immediately start a registered shortcut function with no need for a user input operation, p0056-0058 & p0060], and (ii) a second graphical representation that is separate and distinct from the first graphical representation, the second graphical representation being the information indicating the type of the setting value of the function in which there is the difference between the standard application and the one-touch application.
	Hirasawa and Umezawa appear to fail to disclose (ii) a second graphical representation that is separate and distinct from the first graphical representation, the second graphical representation being the information indicating the type of the setting value of the function in which there is the difference between the standard application and the one-touch application.
	JP2013008224 discloses a second graphical representation being the information indicating the type of the setting value of the function in which there is the difference between the standard application and the changed application [If a priority is set in the set value of the macro, the screen creating means 74 may preferentially superimpose the 2 icon indicating the set value having the high priority order on the 1 icon. At this time, for example, the 1 icon is arranged in the order of priority higher than the upper left, upper right, lower left, and lower right of the 2 icon ... Further, the number of displayed 2 icons may be limited. For example, a 2 icon which is equal to or smaller than a predetermined value (e.g., 4) is displayed ... In the 2 icon information shown in FIG. 7, for each set value of the macro, the contents of the set value are held in association with each other in the form of a 2 icon, p0049-0050 & p0063].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the one-touch icon Hirasawa in view of Umezawa the support for a second graphical representation being the information indicating the type of the setting value of the function in which there is the difference between the standard application and the changed [e.g. one-touch icon of Hirasawa] application as disclosed by JP2013008224 because it allows the user to immediately understand the content of the settings associated with the operator as discussed by JP2013008224 in at least paragraphs 0048-0052.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/18/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672